DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,993,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a delivery system adapted to facilitate insertion of a prosthetic implant through a surgical opening, the system comprising: the prosthetic implant; a flexible sheet having a first edge and a second edge transverse from the first edge, the first edge and the second edge extending the entire length of the sheet, the sheet further defining a first side portion, a second side portion, a proximal end portion, and a distal end portion; a fastener assembly comprising a first fastener portion and a plurality of second fastener portions, the fastener assembly integral with the flexible sheet, the first fastener portion disposed in a generally longitudinal relationship with the first edge, and each of the second fastener portions disposed in a generally longitudinal relationship with the second edge, each of the second fastener portions adapted to detachably connect with the first fastener portion to secure the first side portion to the second side portion and to form a predetermined size distal opening at the distal end portion, the distal opening adapted to be inserted into the surgical opening of the patient, and to form a proximal opening adapted to receive the prosthetic implant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “a flexible sheet having a first edge and a second edge transfers from the first outer edge.” However, it is unclear what is meant by a second edge transfers from the first outer edge.
Claim 1 recites the limitation "the first outer edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preissman U.S. Publication 2011/0035003 in view of Massis U.S. Publication 2015/0028056. 

    PNG
    media_image1.png
    858
    392
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    645
    445
    media_image2.png
    Greyscale


Regarding Claim 1, Preissman discloses a delivery device 10 adapted to facilitate insertion of a breast implant 2 through a surgical opening in a patient (paragraphs [0053] and [0066] and as seen in Figures 1-3E), the delivery device 10 comprising: a flexible sheet having a first edge 20 and a second edge 22 transfers from the first outer edge 20; a first fastener portion (double sided tape, see paragraph [0014]) integrally formed with the flexible sheet along the first edge 20 and a second fastener (double-sided adhesive) (as seen in the annotated Figure 1 and abstract and paragraphs [0014], [0025]). Preissman further discloses the distal end portion insertable into the surgical opening of the patient (abstract and paragraphs [0009], [0017]) and a proximal end portion (as seen in Figures 1, 3A and 3E) adapted to receive the breast implant (as seen in Figure 1 and paragraphs [0009] and [0041-0042]). However, Preissman does not expressly disclose a plurality of generally parallel second fasteners integrally formed with the flexible sheet; the first fastener detachably connectable with at least one of the second fasteners to form a distal opening at a distal end portion. Massis teaches a flexible sleeve having a conical shape (abstract and paragraphs [0013] and [0023]) for filling with viscous material (paragraph [0007]) having a first edge having a first fastener 410 (a plurality of opening/holes) and a second edge with a plurality of generally parallel second fasteners 410 (snap fit/press fit closures) disposed with the second edge (as seen in Figure 4), wherein each of the first fastener is detachably connectable with the second fastener to secure the first side portion to the second side portion (see paragraphs [0026] and [0028]) for the purpose of creating a re-sealable bag that can be opened and closed (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Preissman to further include a first and second fasters disposed on a first and second edge of the sleeve as taught by Massis for the purpose of having a first fastener that mates with the second fastener to create a re-sealable bag that can be opened and closed. This modification is for one known fastener (double sided adhesive) for another type of fastener that would form a sealed seam.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preissman U.S. Publication 2011/0035003 in view of Preissman WO 2013/122568 A1 (referred to herein as “Preissman II”. 
Regarding Claim 2, Preissman discloses a delivery device 10 to facilitate insertion of a breast implant 2 through a surgical opening in a patient (paragraphs [0053] and [0066] and as seen in Figures 1-3E), the delivery device 10 comprising: a funnel comprising a distal end 14 and a proximal end 12 (see paragraph [0035] and Figure 1), the distal end 14 opposite the proximal end 12, the distal end 14 being narrower than the proximal end (as seen in Figure 1 and paragraph [0035-0036]), the distal end adapted to form a distal opening 16 adapted to be inserted into a surgical opening (paragraphs [0010], [0020]). Preissman further discloses a first longitudinal edge portion 20 extending from the distal end 14, a second longitudinal edge portion 22 extending from the distal end 14, the first longitudinal edge 20 portion including a first fastener portion (double sided tape, see paragraph [0014]) and the second longitudinal edge 22 including a second fastener (double-sided adhesive) (as seen in the annotated Figure 1 and abstract and paragraphs [0014], [0025]), the first fastener detachably engageable with the second fastener portion (double sided tape.]). However, Preissman does not expressly disclose the proximal end being sealed. Preissman II teaches a delivery device 4 as seen in Figure 1B in the same field of endeavor to facilitate insertion of a breast implant 2 through a surgical opening (paragraphs [0009], [0016], [0022]), the device comprising: a funnel comprising a distal end and a proximal end (paragraphs [0002-0003], [0015], [0019], [0021-0022] and [0048], the distal end opposite the proximal end, the distal end being narrower than the proximal end (as seen in Figures 1B-1C and paragraph [0048]), the distal end 6 adapted to form a distal opening (“TL”, see paragraph [0048]) adapted to be inserted into a surgical opening (abstract and paragraphs [0016], [0022] and claim 1). Preissman II further teaches the proximal end being sealed (paragraph [0049]) for the purpose of sealing the funnel to contain hydration fluid to create a lubricious coating on the internal surface of the sleeve to allow for better delivery of the implant and eliminate the need for handling of the implant and reduce the risk of contamination (paragraphs [0010-0011] and [0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Preissman’s delivery device to further include a proximal end that is sealed as taught by Preissman II for the purpose of sealing the funnel to contain hydration fluid to create a lubricious coating on the internal surface of the sleeve to allow for better delivery of the implant and eliminate the need for handling of the implant and reduce the risk of contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774